Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 10/12/2022 without traverse of Group 1 Claims 1-9 for further examination. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “bundle of fibers includes one or two light fibers… disposed around an image sensor of a camera cannula…”. It is unclear how one light fiber can be disposed around (e.g. surrounding, along, on all or various sides of) an image sensor.
Depending claims inherits those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata (US 2016/0324409a1).
Regarding claim 1, Tabata teaches a light engine for a nano-arthroscope assembly, the light engine comprising a light source (light source 21 Fig. 1A, B, 2A, B), wherein the light source includes a light emitting diode (light source could be LED [0108]) mounted to a circuit board (as anticipated by one of ordinary skill in the art to provide power to the LED enabling illumination);
An optical component (collimator 27 Fig.1, 2B) positioned proximate to the LED (proximate to light source 21, e.g. LED [0108], Fig.1, 2B), wherein the optical component collimated light emitted from the LED (Fig.1, 2B [0033]);
A lens positioned to receive the light collimated by the optical component (light focusing member 23a Fig.1, 2B), wherein the lens focuses the received light to a focal point outside the lens ([0034] Fig.1, 2B), and
A bundle of light fibers positioned proximate to the lens (bundle fiber 55a Fig.2B), wherein the bundle of light fibers includes a first end that is positioned at or distal from the focal point of the light focused by the lens such that the light is coupled into the first end of the bundle of light fibers at the focal point (first end of the bundle fiber 55a positioned distal from the focal point Fig.1, 2B). 
 Regarding claim 2, Tabata teaches wherein the engine further comprises an aperture (optical aperture which light passes in an optical instrument) positioned between the (exit of the) optical component and (an or the entrance of) the lens (Fig.1, 2B), wherein the aperture allows a center portion of the collimated light to pass from the optical component to the lens, and
Wherein the light engine is disposed within a handpiece (inside module 20 Fig.1, 2B) of the nano-arthroscope assembly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Wortelboer (US 2018/0177386 A1).
Regarding claim 3, Tabata teaches the optical component is a collimator, however, does not expressly disclose the type of the collimator is a total internal reflection collimator.
Wortelboer in the art of optical imaging system using optical fiber, disclose the source of collimated light may be delivered by a light source in combination of optical collimating element such as TIR collimators [0068].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tabata to include a TIR collimator as the collimating optic, such as that taught by Wortelboer, as a known collimating optic to obtain predictable result of collimating light.

Claims 4, 5, 9 rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Kashkarov (US 2009/0318951 A1).
Regarding claims, 4, 5, 9, Tabata teaches the fiber bundle is disposed on a cannula of an endoscope 13 including insertion section 19 Fig.1, 2A, the bundle of light fibers is capable of extending within and pass the insertion portion, however, does not expressly disclose the cannula being 18 gauge.
 Kashkariv in the art of medical instrument disclose a fiber optic imager or borescope including bundle of optical fibers, which conveys an image to small video camera, can be dispose within delivering a delivering catheter 16, and 18 gauge needle is a suitable size for entry needle [0100].   
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tabata to modify the cannula to be around 18 gauge, such as that taught by Kashkarov, as 18 gauge needle is a suitable size for entry needle [0100].

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Benning (US 2012/0041267 A1)
Regarding claim 6, Tabata teaches light source recites above, however, does not expressly disclose a control device configured to vary the intensity of the light emitted by the LED (light source).
Benning in the art of endoscopic illumination, disclose a control system configured to control multiple characteristics of light source including light intensity [0007] [0028] [0034].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tabata to include a control device to control the light emitted by the light source (LED), such as that taught by Benning, to enable user control of different parameters of light source [0007].


Claims 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Tabata in view of Haraguchi (US 2017/0059848 A1).
Regarding claims 7-8, Tabata teaches bundle of light fibers 55a, the first end of the bundle of fibers can be positioned at the focal point of the light focused by the lens in Fig.2C, however, does not expressly disclose an illumination arrangement of the second end of these fibers disposed around an image sensor.
Haraguchi in the art of endoscopic illumination using optical fibers, disclose a way suitable way of providing illumination for image sensor includes 4 optical fiber 59 disposed around an image sensor 33 in Fig.6.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Tabata to include optical fiber arrangement of Haraguchi, which includes four light fibers disposed around an image sensor (such configuration also includes two fibers disposed opposite/around an image sensor), such as that taught by Haraguchi, as a suitable arrangement to yield a predictable result of providing illumination for imaging at distal end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795 


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795